DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the closest prior art, Matsushita (US Pat. No. 4,774,998) at least teaches a method for detecting defects in a manufacturing process (Matsushita abstract teaches a method for accurately predicting (detecting) a cast defect during a manufacturing casting process), comprising:
moving a material past an equipment structure, wherein a plurality of sensors is positioned in said equipment structure and is configured to detect a local physical property, and wherein at least two sensors of said plurality of sensors are oriented in a direction of movement of said material (Matsushita Fig. 1, col. 4 lines 4-6, col. 7 lines 24-39, and col. 16 lines 38-43 teach moving molten steel (material) past a mold (equipment structure), wherein a plurality of temperature-detecting terminal sensors 7 are embedded in the mold in a direction of movement of the molten steel and configured to detect temperature as a local physical property);
receiving, by an electronic device, data of said local physical properties from said plurality of sensors (Matsushita col. 4 lines 43-55 and col. 7 lines 40-48 teach a predicting unit or predictor 11 as an electronic device (that generates electronic signals), where the predictor receives temperature-change data from the plurality of sensors);
determining, by said electronic device at a location and time in said equipment structure (Matsushita col. 4 lines 43-55 and col. 7 lines 40-48 teach the predictor performing determinations 1- ΔT2 from standard data line b (where ΔT1 = ΔT2) in which no cast defects are generated, and identifying differences outside of the hatched region (where the difference is -2 or less or 2 or more) as indicative of surface defects at a high ratio; Matsushita col. 4 lines 10-18 also teaches detecting a second sequential temperature-change pattern of a temperature fall (difference) from a steady level in which the cast defect does not form).	However, claim 1 is allowed because the closest prior art, Matsushita (US Pat. No. 4,774,998) fails to anticipate or render obvious a method for detecting defects in a manufacturing process, comprising: determining, by said electronic device, an accumulated difference for each location on said material over a time period based on said difference between said data of said local physical properties and said standard data; and displaying, by a display unit, a defect criterion of said accumulated difference at each location on said material, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

In regards to claim 8, Matsushita (US Pat. No. 4,774,998) at least teaches a method for determining an integrated physical property deviation at a single location in a process to manufacture a product (Matsushita abstract and col. 3 lines 3-21 teach a method for accurately predicting (determining) a cast defect, including at a single location, during a manufacturing casting process), comprising:
providing a first sensor and a second sensor in an instrumented region of a first material (Matsushita Fig. 1, col. 4 lines 4-6, col. 7 lines 24-39, and col. 16 lines 38-43 teach providing a first and second temperature-detecting terminals (sensors) in an instrumented region of a mold (first material));

detecting, by said first sensor at a first time, a first physical property of a first location of said first material that is proximate to a location on said second material when said second material is at a first position relative to said first material (Matsushita col. 3 lines 8-11, col. 4 lines 10-18, and col. 7 lines 34-43 teach detecting by the first temperature-detecting terminal a temperature of the molten steel (second material) when the molten steel flows past (at a first position and time near the first temperature-detecting terminal) relative to the mold (first material));
detecting, by said second sensor at a second time, a second physical property of a second location of said first material that is proximate to said location on said second material when said second material is at a second position relative to said first material (Matsushita col. 3 lines 8-11, col. 4 lines 10-18, and col. 7 lines 34-43 teach detecting by the second temperature-detecting terminal a temperature of the molten steel (second material) when the molten steel flows past (at a second position and time near the second temperature-detecting terminal) relative to the mold (first material)).
However, claim 8 is allowed because the closest art, Matsushita (US Pat. No. 4,774,998) fails to anticipate or render obvious a method for determining an integrated physical property deviation at a single location in a process to manufacture a product, comprising: determining, by an electronic device, a minimum of zero and a difference between said first physical property and a first standard physical property to provide a first physical property drop; determining, by said electronic device, a minimum of 

In regards to claim 15, Matsushita at least teaches a system for determining an temperature deviation in a manufacturing process (Matsushita abstract, col. 1 lines 11-13, and col. 4 lines 43-55 teach determining a temperature-change (deviation) in a continuous casting (manufacturing) process) comprising:
an equipment structure having a surface and an instrumented region positioned proximate to said surface (Matsushita Fig. 1, col. 4 lines 4-6, col. 7 lines 24-39, and col. 16 lines 38-43 teach a mold (equipment structure) having a surface and an embedded instrumented region containing a first and second temperature-detecting terminals (sensors));
a material configured to move past said surface of said equipment structure in a movement direction (Matsushita Fig. 1, col. 4 lines 4-6, col. 7 lines 24-39, and col. 16 lines 38-43 teach moving a flow of molten steel (material) past the instrumented sensor region of the mold equipment structure in a casting movement direction);
a first temperature sensor and a second temperature sensor positioned in said instrumented region of said equipment structure, wherein said first temperature sensor and said second temperature sensor are aligned in said movement direction (Matsushita Fig. 1, col. 4 lines 4-6, col. 7 lines 24-39, and col. 16 lines 38-43 teach first and second temperature-detecting terminals (sensors) embedded in the mold (equipment structure) and aligned in a casting movement direction of the molten steel);

receive a first temperature determined by a reading from said first temperature sensor at a first time, wherein said first temperature is at a first location of said equipment structure that is proximate to a location of said material when said material is at a first position relative to said equipment structure (Matsushita col. 3 lines 8-11, col. 4 lines 10-18, and col. 7 lines 34-43 teach receiving a first temperature of the molten steel (material) from the first temperature-detecting terminal when the molten steel flows past (at a first position and time near the first temperature-detecting terminal) relative to the mold (equipment structure));
and receive a second temperature determined by a reading from said second temperature sensor at a second time, wherein said second temperature is at a second location of said equipment structure that is proximate to said location of said material when said material is at a second position relative to said equipment structure (Matsushita col. 3 lines 8-11, col. 4 lines 10-18, and col. 7 lines 34-43 teach receiving a second temperature of the molten steel (material) from the second temperature-detecting terminal when the molten steel flows past (at a second position and time near the second temperature-detecting terminal) relative to the mold (equipment structure)).
However, claim 15 is allowed because the closest prior art, Matsushita (US Pat. No. 4,774,998) fails to anticipate or render obvious a system for determining an integrated temperature deviation in a manufacturing process, comprising: determine a minimum of zero and a difference between said first temperature and a first standard temperature to provide a first temperature drop;  determine a minimum of zero and a difference between said second temperature and a second standard temperature to provide a second temperature drop; and determine an integrated temperature 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
5.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Suzuki et al. (US Pat. Pub. 2002/0079083) discloses a Method for Estimating and Controlling Flow Pattern of Molten Steel in Continuous Casting and Apparatus Therefor.	C.	Kim et al. (US Pat. Pub. 2009/0138223) discloses On-line Quality Prediction System for Stainless Steel Slab and the Predicting Method Using It.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        1/26/2022